Citation Nr: 0208078	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran failed to report for a Board hearing scheduled at 
the RO at his request.   In October  1999, the Board remanded 
the case to the RO.  


FINDINGS OF FACT

1. The veteran has nonservice-connected disabilities 
affecting his left ankle, lumbosacral spine, and cervical 
spine, and has been diagnosed with hypertension and 
presbyopia.  

2. The veteran's only service-connected disability is 
described for rating purposes as residuals of left distal 
fibula fracture have been awarded service connection with 
a noncompensable evaluation, effective from April 30, 
1997.  

3. The veteran was born in November 1946, received a GED in 
1966, and has employment experience in autobody painting.

4. The Commissioner of Social Security has not determined 
that the veteran is disabled for purposes of any benefits 
administered by the Commissioner.

5. The veteran's disabilities are not productive of a 
permanent and total disability that would render it 
impossible for an average person to follow a substantially 
gainful occupation.  

6. The veteran is not unable to secure and follow 
substantially gainful employment by reason of his 
disabilities, not to include those due to willful 
misconduct.  



CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1155, 1502, 
1521 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.2, 3.102, 3.321, 3.340, 3.342, 4.16, 
4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes two VA examinations and VA 
outpatient treatment records.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist him with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to nonservice-connected disability pension 
benefits.  The discussions in the rating decisions, statement 
of the case, and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I. Factual Background

X-ray examination of the ankles in January 1995 showed three 
screws transfixing the lateral malleolar fracture of the left 
ankle.  The left tibiotalar joint was moderately narrowed.  
The right ankle showed no abnormality.  

A VA general medical examination was conducted in July 1997.  
The examiner noted that the veteran was unemployed.  He was 
status post ankle fracture in 1993, and had complaints of 
chronic lower back pain since 1994.  The examiner noted a 
history of seizure disorder.  The veteran complained of 
constant left ankle pain, increased with walking, and 
occasional swelling and constant back pain with lifting and 
bending.  Physical examination showed a limp on the left.  A 
scar on the left medial ankle was noted.  There was a 
prominence palpable on the left lateral foot, most likely a 
surgical screw.  Decreased extension on the left ankle to 
35 degrees was noted.  X-ray examination showed mild 
degenerative change at the tibiotalar joint.  X-ray 
examination of the lumbosacral spine revealed mild anterior 
wedging deformities of T11 and T12 and mild degenerative 
change of the lumbosacral spine.  

The examiner noted polyps in the left nostril and poor 
dentition with decaying teeth.  Cardiovascular examination 
showed tachycardia with normal hearts sounds.  Blood pressure 
readings were 160/110 sitting and 154/108 recumbent.  
Examination of the respiratory system showed some wheezes 
bilaterally.  Lymphatic and hemic systems, head, face, and 
neck, digestive system, genitourinary system, endocrine 
system, and nervous system were normal.  The examiner 
suspected possible depression and the veteran admitted to 
alcohol abuse.  The veteran was uninterested in 
detoxification treatment.  The examiner provided diagnoses of 
status post left ankle fracture, chronic left foot pain, 
chronic lower back pain, alcohol abuse, and history of 
seizures.  A VA visual examination in June 1997 provided 
diagnoses of presbyopia and mild hyperopia astigmatism.  
Corrected visual acuity at distance was 20/25 bilaterally.  
No diplopia or visual field deficit were noted.

In his notice of disagreement, received in October 1997, the 
veteran stated that he was unable to work more than two hours 
per day at "odd and end jobs."  In a statement, also 
received in October 1997, the veteran stated that since a 
post-service accident, in which he injured his ankle, he had 
been completely unable to work at any gainful occupation.  In 
his VA Form 9, substantive appeal, received in June 1998, the 
veteran stated that he could not walk on occasion.  He 
reported problems and pain in his legs, ankles, shoulders, 
and back.  

VA outpatient treatment records in November 1999 noted 
complaints of left ankle pain.  No ecchymosis, swelling or 
deformity and well-healed surgical incisions were noted.  The 
veteran was seen in February 2000 for complaints of left 
ankle, left hip, left shoulder, and lower back pain, as well 
as bilateral hand pain and numbness.  The physician noted 
that the veteran had been self-employed as a body/fender 
painter for 30 years and currently worked part-time for an 
asphalt company and auto parts store.  A VA electromyography 
study was conducted in April 2000 for complaints of left neck 
and arm symptoms.  The study was normal with no evidence for 
left carpal tunnel syndrome and no evidence for left cervical 
radiculopathy.

A VA general medical examination was conducted in March 2000, 
and the examiner noted that the veteran's claims file was 
available.  The veteran reported that he was currently 
spending one-to-four hours per day doing autobody and spray 
painting work.  The veteran lived alone.  

The veteran injured his left ankle in 1965 and again in 1993, 
the second of which resulted in an open reduction, internal 
fixation.  Following surgery the veteran continued to have 
pain with ambulation and had gradual worsening of the 
symptoms.  The veteran reported daily symptoms and stated 
that he could only walk a quarter of a mile due to pain.  He 
denied any gait abnormalities, and the examiner noted a 
normal gait without limp.  Range of motion testing of the 
left ankle revealed dorsiflexion to 5 degrees, plantar 
flexion to 15 degrees, inversion to 20 degrees, and eversion 
to 5 degrees with no pain.  The examiner noted that recent X-
ray examination of the left ankle showed healed status post 
open reduction and internal fixation of bi-malleolar fracture 
and degenerative narrowing of the ankle joint.  The examiner 
provided a diagnosis of post-operative pain and degenerative 
joint disease of the left ankle.  No current foot problems 
were identified.  

The veteran reported sharp pains in his left buttock and left 
low back, worse with hammering, lifting, or twisting.  He 
stated that he could carry a fifty-pound bag a short distance 
with aggravation of the pain.  No radiculopathy or specific 
back injury was reported.  Physical examination of the spine 
showed no pain, tenderness, or deformity.  Range of motion 
testing showed extension to 15 degrees, flexion to 60 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 10 degrees bilaterally.  Good range of motion of 
the hips with no tenderness or deformity was reported.  X-ray 
examination of the lumbosacral spine revealed moderate 
degenerative osteoarthritic spurring of the L1 vertebral body 
and advanced L5-S1 disk degeneration.  A diagnosis of chronic 
lower back pain, secondary to degenerative disk disease, 
degenerative joint disease and recurrent strain was provided.  

The veteran reported neck pain and left shoulder pain, worse 
with twisting, bending or lifting.  No radiculopathy was 
reported.  The veteran denied any problems moving his left or 
right shoulder joints and stated that he had no problems of 
any magnitude in his right shoulder.  Physical examination 
revealed good range of motion with no tenderness, no mass or 
deformity, and no adenopathy.  Range of motion testing of the 
neck revealed flexion to 60 degrees, extension to 40 degrees, 
lateral extension to 60 degrees bilaterally and rotation to 
60 degrees on the right and 70 degrees on the left.  
Shoulders showed no palpable deformity or tenderness.  Range 
of motion testing revealed forward raising to 180 degrees, 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.  X-ray examination of the cervical spine 
revealed slight multiple disk degeneration and degenerative 
arthritis of the uncovertebral joints.  The examiner noted 
that recent X-ray examination of the left shoulder was 
negative.  A diagnosis of cervicalgia, intermittent, 
secondary to degenerative joint disease, degenerative disk 
disease and recurring strain was provided.  The examiner 
stated that there were no identified shoulder problems.  

The veteran began treatment for high blood pressure one week 
prior to the examination and had no prior diagnosis of 
hypertension.  The examiner noted no history of cardiac 
problems, no cerebrovascular disease, no peripheral vascular 
disease, no renal disease, no thyroid problems.  The 
veteran's blood pressure was 160/100 and the examiner noted 
findings one month previous of 163/105 and in November 1999 
of 141/92.  

The veteran reported an upset stomach, decreased with food 
intake, and made worse with alcohol.  He noted no symptoms 
since he stopped taking ibuprofen and cut back on alcohol.  
The veteran had no history of ulcers, gastrointestinal bleed, 
blood in the stool, and was on no special diet or medications 
for his stomach.  Examination showed no mass, megaly, 
tenderness or bruit.  The examiner stated that there were no 
identified stomach or gastrointestinal problems.

The veteran denied any diagnosis or treatment for depression.  
He reported that he cut back from twenty to three beers per 
day three months previous.  The veteran denied any liver 
disease, but reported shakes and seizures in the past (1970s) 
with alcohol withdrawal.  The veteran reported no seizures in 
recent years.  The examiner provided an impression of history 
of alcohol abuse, recently cut back, and tobacco addiction.  

The examiner noted that the veteran had reading glasses, but 
no other eye problems.  The veteran denied any hearing or ear 
problems.  He was missing all of his upper teeth and some 
lower teeth due to poor dental condition.  

A magnetic resonance imaging (MRI) scan of the cervical spine 
was conducted in July 2000.  The scan showed some 
degenerative changes, most severe at C5-6 where there was 
disc protrusion and intervertebral foramen narrowing 
bilaterally.  

Following completion of the review ordered by the Board in 
the October 1999 remand, the RO has assigned the following 
evaluations to the veteran's nonservice-connected 
disabilities:  20 percent for residuals of left ankle 
fracture; 10 percent for arthritis of the spine and left 
ankle (formerly cervicalgia); 40 percent for chronic lower 
back pain; 10 percent for depression disorder; 10 percent for 
hypertension; and 0 percent for presbyopia.  No evaluation 
was assigned for alcohol abuse as the RO stated such was not 
a ratable disability and was due to willful misconduct.  The 
veteran has also been awarded service connection for 
residuals of a fracture to the left distal fibula with a 
noncompensable evaluation, effective from April 30, 1997.  
The combined nonservice connected disability evaluation is 
60 percent.  38 C.F.R. § 4.25, Table I (2001).  

II. Analysis

The present appeal involves the veteran's claim for VA 
nonservice-connected disability benefits.  Under the 
provisions of 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to non-service connected disabilities which are not the 
result of the veteran's willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15.

There are several alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

Finally, recent enactment of the Veterans Education and 
Benefits Expansion Act of 2001 introduces a presumption of 
total and permanent disability for those pension applicants 
deemed disabled by the Social Security Administration, if the 
applicant is a patient in a nursing home for long-term care 
because of disability, or if the applicant is 65 years of age 
and meets certain income and net worth requirements.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (to be codified in 38 
U.S.C.A. §§ 1502, 1513, 1521, 1522).  The Board notes here, 
however, that the veteran is under 65 years of age and that 
he has reported that he has not applied for or been awarded 
Social Security benefits.  Accordingly, the provisions of the 
new statutory changes are not applicable.  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  It should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board first notes that veteran's service from September 
1964 to October 1968 was entirely within the period 
designated by Congress as the Vietnam Era, which is more than 
90 days during a period of war as required in 38 U.S.C.A 
§ 1521(j)(1).  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The 
Board now proceeds to consider the appropriate evaluation of 
the veteran's disabilities.  


Left Ankle

Limitation of ankle motion warrants a 20 percent evaluation 
if marked and a 10 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The RO has assigned a 20 
percent evaluation to the nonservice-connected residuals of 
left ankle fracture.  This is the highest schedular 
evaluation available.  Although pain was reported by the 
veteran on walking, there is no basis for an evaluation in 
excess of 20 percent for the nonservice-connected left ankle 
disorder.  

Lumbosacral Spine

Limitation of motion of the lumbar spine warrants a 40 
percent evaluation if severe, a 20 percent evaluation if 
moderate, and a 10 percent evaluation if slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  A 40 percent evaluation is 
warranted for lumbosacral strain if severe with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 10 percent evaluation 
is awarded with characteristic pain on motion and a 
noncompensable evaluation for slight subjective symptoms 
only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Intervertebral disc syndrome warrants a 60 percent evaluation 
if pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  A 40 percent evaluation is 
awarded for severe symptoms with recurring attacks with 
intermittent relief.  A 20 percent evaluation is warranted 
for moderate symptoms with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

The RO has assigned a 40 percent evaluation for the veteran's 
chronic lower back pain.  The VA examination in March 2000 
noted moderate limitation of motion with complaints of 
chronic lower back pain.  There are no findings of sciatic 
neuropathy or symptoms consistent with such.  No muscle spasm 
was noted.  In fact, the Board notes that the medical records 
support moderate limitation of motion and symptoms with 
recurring attacks, which would warrant only a 20 percent 
evaluation.  Further, there is no medical evidence of muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position, thus, even a 20 
percent evaluation for lumbosacral strain is not supported by 
the medical records.  However, as the RO has previously 
assigned a 40 percent evaluation, the Board finds that the 
evidence preponderates against an evaluation in excess of 40 
percent for the lumbosacral spine disability.  

Cervical Spine

The Schedule provides for a 30 percent evaluation for severe 
limitation of motion of the cervical spine, a 20 percent 
evaluation for moderate limitation of motion, and a 10 
percent evaluation for slight limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.  Intervertebral disc 
syndrome warrants a 60 percent evaluation if pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  A 40 percent evaluation is awarded for severe 
symptoms with recurring attacks with intermittent relief.  A 
20 percent evaluation is warranted for moderate symptoms with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Initially the RO assigned a 10 percent evaluation for 
cervicalgia secondary to degenerative joint disease and 
degenerative disk disease, but in the most recent coding 
sheet this was amended to a 10 percent evaluation for 
arthritis of the back and left ankle.  The Board notes that 
the veteran's limitation of motion of the left ankle and 
lumbosacral spine is already considered separately and 
assigned a separate evaluation.  To evaluate the arthritis of 
those joints in addition to the evaluation already assigned 
would amount to pyramiding of evaluation, which is prohibited 
by the Schedule.  38 C.F.R. § 4.14 (2001).  Therefore, the 
Board will proceed with consideration of the 10 percent 
evaluation assigned as applied to the cervical spine, as 
consideration of limitation of motion of the lumbosacral 
spine and left ankle symptoms and disability has already been 
undertaken.  

The veteran reported that neck pain began approximately two 
years before the March 2000 VA examination.  That examination 
showed good range of motion of the neck with X-ray evidence 
of multiple disk degeneration.  EMG in April 2000 was normal.  
The veteran's complaints of pain do not create a disability 
picture analogous to the criteria for an evaluation in excess 
of 10 percent.  The evidence preponderates against a finding 
of moderate limitation of motion of the cervical spine or 
moderate symptoms of intervertebral disc syndrome of the 
cervical spine.  

Hypertension

The record shows that the veteran filed his claim in April 
1997.  During the course of the claims and appeal process, 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
were changed.  Specifically, on December 11, 1997, the VA 
published a final rule, effective January 12, 1998, to amend 
the section of the Schedule for Rating Disabilities dealing 
with cardiovascular disabilities.  62 FR 65207, Dec. 11, 
1997.  The United States Court of Veterans Appeals (Court) 
has indicated that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991); White v. Derwinski, 
1 Vet.App. 519, 521 (1991).

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2001).

The RO assigned a 10 percent evaluation for the nonservice-
connected hypertension.  The veteran began treatment for 
hypertension in February 2000.  The record contains no 
evidence of a diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  However, prior 
to treatment, the veteran's diastolic pressure was 
predominantly 100 or more and the veteran is currently on 
medication for control of his hypertension.  Therefore, the 
Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent for nonservice-connected 
hypertension.  

Depression

Under the General Rating Formula for Mental Disorders as set 
forth in Diagnostic Code 9440, a zero percent rating is 
warranted where a mental condition has been formally 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

On VA examination in July 1997, the examiner suspected 
possible depression.  The veteran has denied any treatment or 
diagnosis of depression.  No diagnosis of depression was 
provided in the VA examination in March 2000.  The record 
contains no medical records noting treatment or complaints of 
depression.  Although the RO assigned a 10 percent evaluation 
for depression disorder, the Board notes that there is no 
basis for a finding of a current disability manifested by 
depression nor any basis for any evaluation for depression.  

Presbyopia and Other Reported Conditions

Evaluation of visual acuity is based on the best distant 
vision obtainable after best correction by glasses.  38 
C.F.R. § 4.75.  The veteran's corrected visual acuity at 
distance was 20/25 bilaterally.  There is no basis in the 
record for a compensable evaluation for the veteran's 
presbyopia.  See 38 C.F.R. § 4.84a, Table V.  

The veteran has also reported pain in the shoulders and 
gastrointestinal symptoms.  However, examination revealed no 
ratable disability of the shoulders or gastrointestinal 
system.  Therefore, the Board finds no additional 
disabilities for which evaluation has not been assigned by 
the RO.  Further, the record contains no basis for a 
compensable evaluation for the veteran's single service-
connected disability.  The VA examinations and medical 
records attribute no symptoms to the veteran's service-
connected residuals of a fracture to the left distal fibula.  

Conclusion

As discussed above, the Board finds that the evidence 
preponderates against evaluations in excess of those assigned 
by the RO for the veteran's nonservice-connected 
disabilities.  Also as noted above, the Board finds that some 
of these evaluations are unsupported by the medical evidence 
at their current level and a lower evaluation may be 
considered.  As these evaluations may be inflated, it is not 
clear that such evaluation and disability at that level 
"will continue throughout the life" of the veteran.  The 
Board does not agree that a 70 percent combined rating is 
warranted and finds that the assigned evaluations result in a 
combined evaluation of 60 percent.  The Board will proceed 
with further consideration based on these evaluations.  

The veteran's most severe disabilities are to the 
musculoskeletal system - his neck, low back and left ankle.  
The remaining disabilities are either nonratable, evaluated 
at 0 percent, or are controlled by medication.  The veteran 
has a GED, received in 1966, and his work experience is as a 
self-employed autobody painter.  He is 56 years old.  In 
March 2000, the veteran was continuing to work part-time, 
but a claim form, received in October 2000, reported no 
income and no current employment.  The record contains no 
medical opinion indicating that the veteran's disabilities 
would prevent an average person from following a 
substantially gainful occupation.  There is no evidence of 
any negative effect on employability due to the veteran's 
hypertension, presbyopia, or reported depression.  The Board 
also notes the questions raised above as to the continuation 
of the evaluations assigned by the RO, although the 
disabilities are permanent.  The veteran has reported that he 
cannot walk or stand for long periods due to his ankle 
disability.  The Board also notes that the veteran's 
nonratable alcohol abuse, which was more serious prior to 
early 2000, would also affect the veteran's ability to obtain 
employment.  As this disability is not considered in 
determining the veteran's overall disability, the limitations 
it places on the veteran's employable are also not 
considered.  The Board finds that the evidence of record 
preponderates against a finding that the veteran is 
unemployable due to total and permanent disabilities.  The 
veteran's experience and education are not so narrow or 
limited as to prevent him from obtaining any substantially 
gainful employment, even with his disabilities.  The Board 
has considered both whether the average person would be able 
to follow a substantially gainful occupation with these 
disabilities, as well as the veteran's individual traits 
relative to a determination of his employability.  

The combined evaluation of the veteran's disabilities do not 
meet the Schedular criteria for a determination of individual 
unemployability.  Although a single disability has been 
assigned a 40 percent evaluation, the combined evaluation is 
less than 70 percent.  As noted above, the Board finds that 
the veteran's disabilities, age, occupational background and 
other related factors, do not render the veteran 
unemployable.  The veteran's disabilities are mostly confined 
to the musculoskeletal system and do not render him unable to 
maintain some form of substantially gainful employment.  In 
fact, as noted on VA outpatient treatment records in April 
2000, the veteran was employed for an auto parts store and an 
asphalt company.  Such employment is consistent with his 
education and experience and could be within his physical 
limitations.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

